internal_revenue_service number release date index number --------------------------- ------------------------------------------ --------------------- -------------------------- department of the treasury washington dc person to contact --------------------- id no telephone number --------------------- refer reply to cc fip - plr-143639-03 date date network taxpayer ------------ individual b individual a ---------------- --------------------------- -------------------------- - -------------------------------------- legend state a state b -------------------------------------------------------------------- date m year dear ----------------- this is in reply to your letter of date requesting rulings principally that the contracts issued by taxpayer qualify as insurance contracts for federal_income_tax purposes and that taxpayer is taxable under sec_831 of the internal_revenue_code as an insurance_company other than a life_insurance_company ------------------------------------------ --------------------- ------------------ administrator --------- facts individual a owns all the stock of the four of the seven auto dealerships within the network and individual b owns all of the stock of the remaining dealerships beginning in year these dealerships sold vehicle service agreements in which the selling dealer was the primary obligor to the purchaser of the contract taxpayer which was incorporated on date m of year will be responsible for the issuance and administration of the vehicle service agreements issued to customers and will be the primary obligor on the agreements in addition taxpayer states that it will assume for arms-length consideration the outstanding risks on the dealer obligor vehicle service agreements issued by the individual dealers within the network all of the stock of taxpayer is owed by individual a the vehicle service agreements on new vehicles are renewable in that a the vehicle service agreements issued by taxpayer provide purchasers with protection against economic loss for certain expenses related to the repair of vehicles not covered by the manufacturer’s warranty in the event that the manufacturer’s warranty duplicates coverage under the contract the contract will not apply and the vehicle owner can only recover under the manufacturer’s factory warranty the agreements under the vehicle service program typically cover repairs made necessary by the failure of major systems or components but also include coverage of some incidental items caused by the failure of other components such as tire repair and replacement lockout and trip interruption on the other hand the agreements do not cover any preventative or routine maintenance such as engine tune ups or oil or other fluid changes unrelated to a covered mechanical breakdown purchaser may purchase a vehicle service agreement for additional time and mileage provided the purchaser makes a request within days and big_number miles prior to the expiration of the original agreement on the other hand the purchaser may cancel a vehicle service agreement contract and receive a refund of a portion of amounts paid as consideration for the agreement vehicle service agreements offered by the network whereby the selling dealer acts as taxpayer’s agent under the vehicle service agreements taxpayer will be obligated to pay for the cost of labor and parts required for covered repairs even though taxpayer does not perform any repairs while taxpayer is not licensed as an insurance_company under the laws of state a other state a law and administrative practices regarding the sale of the contracts are applicable to taxpayer for example state a law requires that the obligor of the contract such as taxpayer must secure its obligations under the contract in an acceptable manner provided in the statute taxpayer will purchase indemnity insurance from a licensed insurance_company which under the laws of state a is one of the taxpayer’s only business activity is the issuance and administration of the taxpayer represents as follows accepted methods available to taxpayer to secure its obligations under such an arrangement the contract obligor remains liable to the customer but its obligations under the contracts are indemnified by the licensed insurer also taxpayer has entered into a program administration agreement with administrator an unrelated state b limited_liability_company whereby administrator serves as program administrator for taxpayer’s business with respect to the contracts and will conduct many of the day-to- day record keeping and claims administration functions named obligor on the vehicle agreements and is directly liable to the purchaser under the terms of the vehicle service agreements from the issuance of vehicle service agreements with taxpayer as obligor vehicle service agreements the predominant source of revenue collected by taxpayer will be derived taxpayer does not perform any repair services covered pursuant to the as permitted by state a law taxpayer will be the administrator and the law and analysis insurance_companies subject_to tax under sec_832 of the code are required to sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company determine gross_income under sec_832 sec_832 provides that one of the items taken into account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that premiums earned on insurance contracts during the taxable_year is the amount generally computed as follows from the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance and to the amount determined in add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the end of the taxable_year sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1 b now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1 a further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that the taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that the taxpayer was not recognized as an insurance_company for state law purposes neither the code nor the regulations define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk- distributing case law has defined insurance as involve ing a contract whereby for valuable consideration one party undertakes to indemnify another against a loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 as modified by revrul_2001_31 2001_1_cb_1348 while parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary this did not cause the arrangement to be self- insurance because the economic risk of loss was not that of parent if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see cloughtery packing co f 2d pincite based on the information submitted we conclude that for federal_income_tax purposes the vehicle service agreements are insurance contracts not prepaid service contracts unlike prepaid service contracts the contracts are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the purchaser of the contract for economic loss not covered by warranties provided by a manufacturer arising from the mechanical breakdown of and repair expense to a purchased motor_vehicle thus the contracts are not prepaid service contracts because taxpayer’s liability is limited to indemnifying the vehicle service agreement contractholder for losses in the event a mechanical breakdown occurs taxpayer does not provide any repair services itself and does not provide reimbursement for any obligations that are properly the obligations of the manufacturer further by accepting a large number of risks taxpayer has distributed the risk of loss under the vehicle service contracts so as to make the average loss more predictable based on taxpayer’s representations concerning its business activities we find taxpayer’s primary and predominant activity is issuing vehicle service agreements that are insurance contracts for federal_income_tax purposes thus taxpayer qualifies as an insurance_company for purposes of sec_831 of the code conclusions the vehicle service agreements issued by taxpayer as described above are considered insurance contracts for federal tax purposes taxpayer is taxable under sec_831 as an insurance_company other than a life_insurance_company taxpayer is entitled under sec_832 to deduct premiums_paid to a licensed insurance_company for a contract protecting taxpayer against losses_incurred with respect to its obligations to purchasers under the taxpayer’s vehicle service agreements caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether taxpayer’s gross premiums include the entire amount the purchasers of the vehicle service agreements pay to the dealers within the network for their contracts no opinion is expressed as to the federal tax treatment of the proposed arrangements whereby taxpayer will assume the outstanding risks from the individual dealers in the network that those dealers assumed under their respective dealer obligor contracts the rulings contained in this letter are based upon information and representations submitted by taxpayer while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
